NOT DESIGNATED FOR PUBLICATION

                                              No. 123,189

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                        JERRY W. CAMPBELL,
                                             Appellant.

                                   MEMORANDUM OPINION

        Appeal from Douglas District Court; PAULA B. MARTIN, judge. Opinion filed March 11, 2022.
Affirmed in part, reversed in part, and remanded with directions.


        Kasper Schirer, of Kansas Appellate Defender Office, for appellant.


        Jon Simpson, assistant district attorney, Suzanne Valdez, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before POWELL, P.J., SCHROEDER, J., and JAMES L. BURGESS, S.J.


        PER CURIAM: The State charged Jerry W. Campbell with several crimes arising
from an incident that occurred in May 2017. After arresting Campbell for an outstanding
warrant, police searched him and found (1) an empty gun holster on his waist, (2) a
repurposed paperclip with black residue on the end, (3) a Ziploc baggy full of loose
change, and (4) three counterfeit bills in his wallet. An officer also smelled the odor of
burnt marijuana on Campbell's person—both while Campbell sat in the car and after he
exited the vehicle. After a search of Campbell's vehicle, various items related to
methamphetamine, drug paraphernalia, and drug distribution were found. Campbell


                                                    1
moved to suppress the items found in the vehicle, citing the officer's lack of probable
cause. After a suppression hearing, the district court denied the motion. Campbell later
waived his right to a jury trial and informed the district court he wished to proceed with a
bench trial on stipulated facts. The parties could not agree to the stipulated facts, so the
district court proceeded with a bench trial on presented evidence. The district court found
Campbell guilty of possession of methamphetamine with intent to distribute, two counts
of felony possession of drug paraphernalia, one count of misdemeanor possession of drug
paraphernalia, and forgery. Campbell appeals, arguing (1) the district court erred in
denying his motion to suppress; (2) the district court erred in finding he knowingly and
voluntarily waived his right to a jury trial; and (3) the State presented insufficient
evidence to convict him of forgery. The district court's ruling on the suppression motion
is affirmed. The district court's finding that Campbell waived his right to a jury trial is
reversed, and the case is remanded for further proceedings.


                        FACTUAL AND PROCEDURAL BACKGROUND


       In June 2018, the State charged Campbell with: (1) one count of possession of
methamphetamine with the intent to distribute, a severity level 2 drug felony; (2) two
counts of use or possess with intent to use drug paraphernalia to manufacture, cultivate,
plant, propagate, harvest, test, analyze or distribute a controlled substance, a level 5 drug
felony; (3) one count of forgery, a level 8 nonperson felony; (4) two counts of possession
of any firearm while addicted and using a controlled substance, a Class B select
misdemeanor; and (5) one count of use or possess with intent to use drug paraphernalia to
store, contain, conceal, inject, ingest, inhale, or otherwise introduce a controlled
substance into the human body, a Class A nonperson misdemeanor.


       After a preliminary hearing, Campbell was bound over for all seven charges.
Campbell pleaded not guilty and asked the district court to set the matter for trial. In


                                              2
November 2018, Campbell moved to suppress evidence found in his vehicle after his
arrest. The State filed a written response.


       At the motion for suppression hearing, Officer Matthew Roberts of the Lawrence
Police Department testified that he arrested Campbell for an outstanding warrant and for
driving on a suspended license. While talking to Campbell, who remained in the driver's
seat of the car, Roberts smelled burnt marijuana. He could still smell it after Campbell
exited the vehicle. He also made note of Campbell's hat depicting a marijuana leaf.
Roberts searched Campbell's person and found (1) an empty gun holster on Campbell's
waist, (2) a wire paperclip with burnt residue on the end of it that appeared to Roberts to
be a marijuana pipe cleaning tool, (3) fake currency in Campbell's wallet found on his
person, and (4) a little plastic baggy holding loose change that Roberts associated with
drug distribution. Roberts testified he searched the vehicle because of the counterfeit
money and "the smell of burnt marijuana coming from [Campbell] and/or the car." He
stated he was looking for evidence relating to marijuana or paraphernalia, a firearm to
accompany the empty holster, and evidence relating to equipment for making counterfeit
money. When pressed later by Campbell's attorney, Officer Roberts testified he smelled
the burnt marijuana smell when Campbell was in the car but that he searched the vehicle
because of the burnt marijuana smell on Campbell's person.


       During the suppression hearing, the State requested the district court incorporate
Officer Roberts' previous testimony in a preliminary hearing, which the district court
granted. In the preliminary hearing, Roberts testified he smelled "burnt marijuana
emitting from the vehicle—and/or [Campbell]." After he searched Campbell incident to
his arrest, Roberts searched the vehicle. He testified he searched Campbell's car in
response to smelling the burnt marijuana.


       The district court denied the motion to suppress, finding that the burnt marijuana
smell, the wire paper clip with black residue, the baggy often used in drug distribution,

                                              3
and the fake currency found in Campbell's wallet were enough to establish probable
cause to search his vehicle. The district court found these items gave the officer probable
cause to search for evidence of crimes related to possession of marijuana, possession of
drug paraphernalia, and the distribution of counterfeit money. The district court rejected
the State's argument that the empty gun holster on Campbell's person gave the officer
probable cause to search specifically under K.S.A. 2020 Supp. 21-6301(a)(10), which
makes it illegal for a person who is addicted to, and an unlawful user of, a controlled
substance to possess a firearm.


       In January 2019, Campbell waived his right to a jury trial and informed the district
court he wanted a bench trial on stipulated facts. When he waived this right, Campbell
had a draft of the State's proposed list of stipulated facts. And although Campbell had "at
least one disagreement" with the State, "the fact of the matter is [Campbell wanted] to go
ahead [with] a trial on stipulated facts with an open sentencing." The district court
addressed Campbell directly:


               "THE COURT: All right. All right. Now, Mr. Campbell your attorney says you're
       going to waive your right to a jury trial and have this tried on stipulated facts. Is that what
       you want to do?
               "DEFENDANT CAMPBELL: Yes, ma'am.
               "THE COURT: You know you have the right to have a trial to a jury.
               "DEFENDANT CAMPBELL: Yes, Your Honor.
               "THE COURT: And have you had sufficient time to consider your decision and
       to discuss it with Mr. Crawford?
               "DEFENDANT CAMPBELL: I believe by the time we get to trial we will.
               "THE COURT: And, Ms. Kemple, since this is a felony the State also has to
       agree. Does the State waive the jury trial?
               "MS. KEMPLE: Yes, Judge."


Campbell and the State could never agree on a list of facts. The district court scheduled a
bench trial for March 12th, 2019.
                                                     4
       Before beginning the bench trial, the district court revisited Campbell's right to
have a jury trial. The following colloquy took place:


                 "THE COURT: We're here for a Court trial. And I want to just ask this question
       one more time, Mr. Campbell. You know you have the right to have a trial to a jury. Does
       he not?
                 "MS. KEMPLE: He waived his right to a jury trial, Judge.
                 "THE COURT: I know. I want to do it again. I just want to be sure. Before we
       start a Court trial, you know you have that right.
                 "THE DEFENDANT: Even still today, Your Honor, like, I could choose to do a
       jury trial?
                 "THE COURT: No. I want to go back to what you did before—
                 "THE DEFENDANT: Yes, I understand.
                 "THE COURT: You know you waived that. I should have phrased, 'You know
       you waived that, right?'
                 "THE DEFENDANT: Yes, ma'am."


       Thereafter, the case proceeded to a bench trial without stipulated facts.


       At trial, Officer Roberts testified he was on patrol in May 2017, but in a stationary
position on the 1800 block of East 19th Street in Lawrence at 8:10 p.m. He saw a bluish
Ford Focus traveling west on 19th Street. From previous knowledge about this address
and vehicle, Officer Roberts suspected Campbell was leaving the address and driving the
vehicle. At the time, Officer Roberts knew the State had suspended Campbell's driver's
license and that the City of Lawrence had issued a warrant for his arrest.


       Officer Roberts followed the vehicle to 2220 Harper, where it parked in a parking
lot near a convenience store. After parking his patrol vehicle roughly 25 to 30 feet away,
he approached the vehicle. While he approached, the passenger of the vehicle exited the
vehicle and walked over and sat on a curb. Roberts spoke to the driver, who he

                                                    5
recognized to be Campbell. Roberts asked Campbell if he had any weapons in the
vehicle, to which Campbell replied that he had knives on him. Roberts asked Campbell
who the backpacks in the backseat belonged to, and Campbell replied one was his and
one was the passenger's.


       Several other officers arrived on scene after Officer Roberts radioed for assistance.
While he spoke with Campbell, who was still in the driver's seat, Roberts noted the smell
of burnt marijuana through the open window. He asked Campbell to step out of the
vehicle and then arrested him. Roberts also noted Campbell's hat had a marijuana leaf on
the front, which he considered significant because of the burnt marijuana smell. While
searching Campbell's person, Roberts found two counterfeit $20 bills in Campbell's
wallet. Roberts believed the money to be counterfeit because the paper did not have the
security strip going through it, the watermark was different, and the "feel" of the money
was not right. He also said the one counterfeit bill had gotten wet at some point, which
caused the ink to fade. Roberts also found a counterfeit $100 bill in the wallet that
appeared to be peeling apart, did not have the security mark, and was of an odd texture
and feel.


       In one of Campbell's jeans pockets, Officer Roberts found a small plastic Ziploc
baggy with loose change. While placing him in the patrol car, Roberts noticed Campbell
was wearing a pendant and key on a necklace hanging around his neck. Roberts also
noticed Campbell had an empty firearm holster on his waistband. When Roberts asked
about the holster, Campbell replied that he left the firearm at home.


       After placing Campbell in the patrol vehicle, Officer Roberts searched the vehicle
for evidence related to the burnt marijuana smell and counterfeit money. Roberts found
nothing of interest in the passenger's backpack.




                                             6
       In the front center console and underneath a stocking cap, Officer Roberts found a
small, zippered black and red container which held two plastic baggies with yellow
biohazard logos containing a white, crystalline substance. He also found a glass pipe with
white residue inside the case. Based on his training and experience, Roberts believed this
to be a pipe used to smoke methamphetamine.


       Officer Roberts found a black and silver .380 Hi Point pistol in the passenger rear
map pocket. The firearm had ammunition in the magazine, as well as a round in the
chamber. In the backseat behind the driver's seat, officers found a black backpack. Inside
the bag, Officer Roberts found a single shot Comanche .45 Long Colt pistol with a round
in the chamber. Inside one side pocket, officers located two medium sized Ziploc
baggies: one containing 88 smaller, empty Ziploc baggies; the other containing 44
smaller, empty Ziploc baggies. In the other side pocket, Roberts found several
prescription bottles prescribed to Campbell.


       Officer Roberts also found a large, purple Crown Royal bag around a locked black
box in the backpack. Remembering the key and pendant necklace he noticed on Campbell
earlier, Roberts returned to Campbell to retrieve the key. Roberts discovered the necklace
was no longer around Campbell's neck. Roberts temporarily removed Campbell from the
patrol car and found the key in Campbell's pocket, which he used to open the locked box.


       Inside the box, Officer Roberts located a black zippered case, a blue Tupperware
container, and a red bandana. The blue Tupperware container contained six baggies of
white, crystalline substance and a notepad containing various inscriptions. In the black
zippered case, Roberts found two measuring scoops, plastic baggies, and a digital scale.
Roberts testified all the items in the zippered case had white residue on them. He later
testified the number of empty baggies in the zippered black case to be 82.




                                               7
       Officer Roberts then testified he believed the notebook he found contained various
narcotics-related ledgers. He testified he recognized some of the names written in the
notebook as methamphetamine users and that someone had written dollar amounts as
well next to the names. He also discussed the various slang terms for common
measurements and types of narcotics.


       Officer Roberts entered the items found into evidence and sent the crystalline
substances to Kansas Bureau of Investigation (KBI) for chemical sample testing. After
Roberts took Campbell to the law enforcement center, he read Campbell his Miranda
warnings, which Campbell waived. Campbell spoke with Roberts, and during that
interview Roberts asked Campbell whether he smoked any weed, to which Campbell
replied, "'Mm-hmm. I always smoke weed. Oh, yeah, man, that's like my cologne.'"


       Somiyeh Zalekian testified for the State as the forensic scientist with the KBI, who
tested the 15 bags of white, crystalline substances. Zalekian testified that all 15 bags
tested positive for methamphetamine and the total weight of all of the methamphetamine
substance was 41.62 grams.


       Lawrence Police Officer Kristen Kennedy testified to (1) the type and purpose of
various drug paraphernalia, (2) how an item is used to ingest or distribute narcotics, (3)
the typical amount of single-use methamphetamine, and (4) various drug-related slang.
Kennedy sent the two firearms found in Campbell's car to the KBI for DNA testing once
she obtained a search warrant to collect a known DNA sample from Campbell.


       The State presented testimony from Lance Antle, a forensic biologist with the
KBI, who tested the known DNA sample from Campbell against the firearms. Antle
testified he found three separate DNA samples on the Hi Point pistol and that Campbell's
DNA could not be excluded as a possible donor.


                                              8
         The district court found Campbell guilty of (1) possession of methamphetamine
with intent to distribute, a level 2 drug felony; (2) possession of drug paraphernalia to
manufacture, cultivate, plant, harvest, test, analyze or distribute a controlled substance, a
severity level 5 drug felony; (3) possession of drug paraphernalia to store, contain,
conceal, inject, ingest, inhale, or otherwise introduce a controlled substance into the
human body, a level 5 drug felony; (4) forgery, possession with intent to issue or
distribute a falsely made, altered, or endorsed written instrument and intent to defraud, a
level 8 nondrug felony, and (5) possession of drug paraphernalia to store, contain,
conceal, inject, ingest, inhale, or otherwise introduce a controlled substance into the
human body, a Class A misdemeanor.


         The district court sentenced Campbell to (1) a controlling 111 months of
imprisonment with 36 months of postrelease for possession of methamphetamine with
intent to distribute; (2) 11 months of imprisonment with 12 months of postrelease for
felony possession of drug paraphernalia, to run concurrent with the controlling count; (3)
11 months of imprisonment with 12 months of postrelease supervision for felony
possession of drug paraphernalia, to run concurrent with the controlling count; (4) 8
months of imprisonment with 12 months of postrelease supervision for forgery, to run
concurrent with the controlling count; and (5) 8 months of imprisonment for
misdemeanor possession of drug paraphernalia, to run concurrent with the controlling
count.


         Campbell timely appeals.




                                              9
                                         ANALYSIS


I.     Did the district court err in denying Campbell's motion to suppress?


Standard of Review and Preservation


       The standard of review for a district court's decision on a motion to suppress has
two components. The appellate court reviews the district court's factual findings to
determine whether they are supported by substantial competent evidence. The ultimate
legal conclusion, however, is reviewed using a de novo standard. In reviewing the factual
findings, the appellate court does not reweigh the evidence or assess the credibility of
witnesses. State v. Hanke, 307 Kan. 823, 827, 415 P.3d 966 (2018).


       When the material facts supporting a district court's decision on a motion to
suppress are not in dispute, the ultimate question of whether to suppress is a question of
law over which this court has unlimited review. 307 Kan. at 827. The burden rests with
the State to prove the lawfulness of the warrantless search and seizure. 307 Kan. at 827.


       Generally, when the district court has denied a motion to suppress, the moving
party must still object to the introduction of that evidence when offered at trial to
preserve the issue for appeal. State v. Dupree, 304 Kan. 43, 62, 371 P.3d 862 (2016).
Because Campbell lodged a continuing objection to all evidence or testimony related to
Officer Roberts' search of his car, Campbell preserved this issue for appeal.


Applicable Law


       Under the Fourth Amendment of the United States Constitution and section 15 of
the Kansas Constitution Bill of Rights, warrantless searches and seizures are per se
unreasonable. U.S. Const. amend. IV; Kan. Const. Bill of Rights, § 15. For a search to be

                                             10
reasonable, the officer must first have a warrant. State v. Fewell, 37 Kan. App. 2d 283,
285, 152 P.3d 1249 (2007). Therefore, the State must establish an exception to the
warrant requirement to introduce evidence obtained as a result of that search against the
accused. State v. Hubbard, 309 Kan. 22, 32, 430 P.3d 956 (2018).


       Kansas recognizes several exceptions to the Fourth Amendment search warrant
requirement. One such exception is the "search incident to lawful arrest" exception. State
v. Knight, 55 Kan. App. 2d 642, 646, 419 P.3d 637 (2018). Another is "probable cause
plus exigent circumstances." 55 Kan. App. 2d at 646. A subcategory of the latter is the
"automobile exception." 55 Kan. App. 2d at 646. This exception was first recognized in
Carroll v. United States, 267 U.S. 132, 45 S. Ct. 280, 69 L. Ed. 543 (1925). The mobility
of the vehicle provides the exigent circumstance. Maryland v. Dyson, 527 U.S. 465, 466-
67, 119 S. Ct. 2013, 144 L. Ed. 2d 442 (1999). This is because an individual's expectation
of privacy regarding the vehicle is significantly less than the privacy expectation relating
to one's home. State v. Conn, 278 Kan. 387, 395, 99 P.3d 1108 (2004). Even if the driver
and passengers are removed from the vehicle at the time of the search, the vehicle is still
considered "mobile" for purposes of this exception. See Pennsylvania v. Labron, 518
U.S. 938, 940-41, 116 S. Ct. 2485, 135 L. Ed. 2d 1031 (1996). With exigency established
by the automobile exception, this court need only determine whether Officer Roberts had
probable cause to search Campbell's car. See Knight, 55 Kan. App. 2d at 647.


       This court reviews probable cause determination by considering the totality of the
circumstances, which includes the facts and circumstances within the officer's knowledge
based on reasonably trustworthy information, any fair inferences and other relevant facts,
whether or not admissible on the issue of guilt. Hubbard, 309 Kan. at 35. For automobile
searches, probable cause can be established if the totality of the circumstances indicated
there was a fair probability that the vehicle to be searched contained contraband or
evidence of a crime. 309 Kan. at 35.


                                             11
       Kansas appellate courts do not review motion to suppress issues on appeal under a
divide-and-conquer analysis because the very nature of a "totality of circumstances"
standard precludes that method of review. State v. Ramirez, 278 Kan. 402, 407-08, 100
P.3d 94 (2004). The court may not consider "each suspicious factor in isolation and [ask]
whether there was an innocent explanation for the activity." 278 Kan. at 406-07.
Although the evidence of an odor of marijuana is substantial, the court's analysis relies on
all knowledge and observations of the officer at the time of the search.


       The Kansas Supreme Court has held that "[n]ot all cases relying on odor will have
the same result." Hubbard, 309 Kan. at 41. The reviewing court must look to the totality
of the circumstances surrounding, and in addition to, the odor. See State v. Ibarra, 282
Kan. 530, 552-53, 147 P.3d 842 (2006) (holding that the odor of ether alone was
insufficient to establish probable cause to search). The Kansas Supreme Court has held
that the odor of marijuana coming from a vehicle, when detected by an experienced law-
enforcement officer, can provide probable cause to search the passenger compartment of
that vehicle. State v. MacDonald, 253 Kan. 320, 325, 856 P.2d 116 (1993); see also State
v. Delgado, 36 Kan. App. 2d 653, 658-59, 143 P.3d 681 (2006) (finding that officer's
detection of odor of marijuana coming from vehicle by itself provided probable cause to
search passenger compartment); State v. Dixon, No. 98,881, 2008 WL 1847882, (Kan.
App. 2008) (unpublished opinion) (reversing district court's order suppressing evidence
and finding that experienced officer's detection of odor of raw marijuana coming from car
was sufficient basis for probable cause to search vehicle). Fewell also underscored the
importance of the officer's training and experience in recognizing the odor of marijuana.
See 286 Kan. at 383.


       Kansas caselaw suggests an officer may have probable cause to search after
smelling either raw or burnt marijuana. In State v. Kirk, 40 Kan. App. 2d 817, 196 P.3d
407 (2008), an officer detected the smell of marijuana coming from a vehicle he had
stopped for a traffic infraction. The Kirk panel held that, although it was unclear whether

                                            12
it was raw or burnt marijuana, the district court had substantial evidence that the officer,
who was trained in identifying the odor of marijuana, had smelled marijuana coming
from the vehicle and therefore had probable cause to search the vehicle. 40 Kan. App. 2d
at 820. In State v. Goff, 44 Kan. App. 2d 536, 239 P.3d 467 (2010), an officer detected
the smell of raw marijuana while conducting a traffic stop. The Goff panel held that,
without reweighing the evidence and credibility, the officer's testimony that he had
smelled raw marijuana while conducting the traffic stop was sufficient proof that the
officer had probable cause to search the vehicle. 44 Kan. App. 2d at 541.


Application


       Campbell argues the district court erred in denying his motion to suppress because
neither the items found on his person during the officer's search nor the burnt marijuana
smell established probable cause. Campbell's brief on appeal begins by analyzing each
factor the officer relied on individually. He then summarizes these analyses by arguing
that, even altogether, the factors did not amount to probable cause to search. Campbell
does not challenge the officer's experience in detecting marijuana odors. His argument
centers on the fact that Officer Roberts testified he smelled the odor "on Mr. Campbell."


       The State argued the district court properly dismissed Campbell's motion to
suppress because the factors, under the totality of the circumstances, established probable
cause for the search. The State chided Campbell for singling out each factor in his
analysis, but then performed a similar individual analysis in its own brief. At any rate, the
State maintains (1) the various items found, (2) the burnt marijuana smell, (3) the
"conspicuously covered [] waistband [of a] gun holster," (4) the fact that Campbell's
passenger was a "KDOC parolee," and (5) the "hat bearing 'a marijuana leaf'" was
sufficient to establish probable cause to search. The State also argues the absence of
paraphernalia or drugs on Campbell's person during the search incident to arrest, as it
relates to a burnt marijuana smell, added to the totality of the circumstances.

                                             13
       In his reply brief, Campbell argues this court's review must be limited to the
factual findings the district court actually relied on and must not consider findings the
district court did not make. He maintains the four facts the district court relied on did not
amount to probable cause, either individually or collectively.


       To begin, the State had the burden to prove the lawfulness of the search in the
motion to suppress hearing. Hanke, 307 Kan. at 827. On appeal, the State makes several
statements supporting its argument that the officer had probable cause to search.
Although the State cited the record to support its argument, the citations do not
necessarily support the State's assertions. For example, although the State alleges the
officer "knew Campbell's company, Scott Atkins, was a KDOC parolee," the State's
evidence fails to clarify when Officer Roberts knew Atkins to be a parolee. The State's
question was, "And at some point were you aware if Mr. A[t]kins was on KDOC parole?"
The record does not support the notion that Roberts knew Atkins was a KDOC parolee at
the time he approached Campbell. More importantly, the State does not explain why this
fact is significant to the probable cause analysis. Caselaw suggests this fact does not
matter. See Fewell, 286 Kan. 370, Syl. ¶ 5 ("A person's mere propinquity to others
independently suspected of criminal activity does not, without more, give rise to probable
cause to search that person.").


       Additionally, the State cited the bench trial transcript with "see also" cites to
support several arguments or argumentative statements. This court's review of a district
court's ruling on a motion to suppress is generally based solely on the evidence presented
at the suppression hearing. See Knight, 55 Kan. App. 2d 642, Syl. ¶ 1.


       We also decline to consider the State's argument that the absence of evidence of a
crime on an arrestee's person should be considered in the totality of the circumstances
analysis. Essentially the State argues that the absence of evidence of a crime on an

                                              14
individual's person helps establish probable cause for an officer to search for evidence of
a crime elsewhere. Not only did the State not argue this lack of evidence circumstance to
the district court, but this argument is counterintuitive to the purpose of a "totality of
circumstances" analysis and the safeguards of the Fourth Amendment. An officer cannot
further search for evidence upon the failure to discover evidence in the first instance. See
Knight, 55 Kan. App. 2d at 646-48. Although the officer also testified to smelling burnt
marijuana, the State's "lack of evidence" argument will not be considered.


       Campbell did not argue to the district court, and does not argue on appeal, that
Officer Roberts executed an unlawful search incident to arrest. Issues not raised to the
district court or on appeal are deemed waived and abandoned. See State v. Kelly, 298
Kan. 965, 971, 318 P.3d 987 (2014). And because Campbell had at least one outstanding
arrest warrant as well as a suspended driver's license, the arrest itself was lawful. As a
result, the search of Campbell's person was incident to a lawful arrest. See State v.
Wissing, 52 Kan. App. 2d 918, 922, 379 P.3d 413 (2016).


       Campbell does argue Officer Roberts did not have probable cause to search for
either raw marijuana or drug paraphernalia because he testified to only smelling burnt
marijuana on Campbell's person and not specifically in Campbell's car. This is a
meaningless distinction.


       The district court allowed the State to incorporate Officer Roberts' testimony from
the preliminary hearing into the suppression hearing, so the district court likely relied on
both to make its decision. In the preliminary hearing, Roberts testified, "I smelled what
appeared to be burnt marijuana emitting from the vehicle—and/or [Campbell]. I couldn't
tell." Roberts testified that his response to smelling the marijuana was to search
Campbell's vehicle. On cross-examination, Roberts confirmed he smelled the marijuana
odor upon contact when Campbell was still seated in the vehicle. Roberts gave similar
testimony in the suppression hearing, testifying he smelled the odor of burnt marijuana

                                              15
coming from Campbell's "person" and that he first smelled it while Campbell was in the
vehicle. He testified he was familiar with the odor of burnt marijuana because of his
training and experience. Although Roberts testified Campbell's hat with a marijuana leaf
on it was significant to him, it is unclear whether the district court relied on this
testimony to make its decision.


       But the distinction that Campbell asks this court to make does not naturally flow
from the approach Kansas courts have applied in marijuana odor situations. Because an
officer may rely on reasonably reliable information in making a probable cause
determination, this court should consider the facts known to Officer Roberts at the time.
See Hubbard, 309 Kan. at 35. Roberts witnessed Campbell drive a vehicle to another
location with a suspended license. He then had contact with Campbell while he was still
sitting in the driver's seat of that vehicle. At that time Roberts smelled burnt marijuana
and asked Campbell about weapons. While arresting Campbell for the outstanding arrest
warrant and driving on a suspended license, Roberts noticed Campbell's hat with a
marijuana leaf, which was significant to him based on the burnt marijuana odor. While
searching Campbell incident to his arrest, Roberts found a repurposed paperclip with
burnt residue on the end in Campbell's pocket—which he knew by training and
experience is commonly used to clean marijuana-related glass pipes. He also found
counterfeit currency in Campbell's wallet and an empty gun holster on Campbell's person.


       While it is true that Officer Roberts testified he smelled the marijuana on
Campbell's body even after removing him from the vehicle, the officer still had enough
information under the totality of the circumstances to believe there was a fair probability
that Campbell had recently smoked marijuana and that evidence would be in the vehicle.
See Fewell, 286 Kan. at 382 ("[T]he fact that [the officer] smelled burnt marijuana, rather
than fresh marijuana, is particularly telling, in that it indicates that someone inside the
vehicle had very recently engaged in criminal activity.").


                                              16
         With the very strong odor of burnt marijuana emanating from the car, it would
seem to be a logical conclusion that the passengers smoked inside the car. It is very
reasonable for a person of ordinary caution to suspect that evidence of a crime related to
marijuana possession would be in the car from which the person smelling like marijuana
was just removed. Subsequent removal of that person from the car does not then make the
car unrelated to the detention. See Labron, 518 U.S. at 940-41. Once Officer Roberts
smelled the odor of burnt marijuana on Campbell, there existed a fair probability that the
car contained contraband or evidence of a crime. See Hubbard, 309 Kan. at 35.


         Campbell did not challenge Officer Roberts' training and experience in drug
seizures and detecting the odor of marijuana, either burnt or raw, in the district court. See
Fewell, 286 Kan. at 383. Nor did he raise it on appeal. This court considers arguments not
raised on appeal waived and abandoned. See State v. Williams, 298 Kan. 1075, 1085-86,
319 P.3d 528 (2014). Review of the transcript suggests Roberts' training and experience
as a law enforcement officer rendered him sufficiently able to recognize the odor.


         Although the burnt marijuana smell alone is sufficient to establish probable cause,
a review of the totality of the circumstances further supports the finding of probable
cause.


         Based on the State's evidence, the district court found Officer Roberts had
probable cause to search for evidence relating to three separate crimes: (1) possession of
marijuana, (2) possession of drug paraphernalia, and (3) counterfeit money. The district
court relied on the plastic Ziploc baggy, though it was holding Campbell's loose change
at the time, as a fact contributing to Roberts' probable cause analysis. Because the baggy
was being used for a seemingly innocent, and definitely lawful purpose, the district court
may have improperly relied on it. See State v. Jones, 300 Kan. 630, 648, 333 P.3d 886
(2014) ("[T]here are a multitude of innocent uses for clear plastic bags and the presence
of such a bag is not suspicious, at least by itself."). However, this single baggie is not

                                              17
considered in isolation, and the totality of the circumstances support a finding of probable
cause to search the automobile. The district court's decision to deny the motion to
suppress is affirmed.


II.    Did the district court err in finding Campbell knowingly and voluntarily waived
       his right to a jury trial?

Preservation


       There is no bright-line rule prohibiting criminal defendants from questioning the
validity of their waiver of the right to a jury trial for the first time on appeal. State v. Rizo,
304 Kan. 974, 979, 377 P.3d 419 (2016). While Campbell did not object to the district
court's decision to enforce his previous wavier on the day of trial, this court may review
the waiver. Kansas appellate courts have considered such a challenge raised for the first
time on appeal to prevent the denial of a fundamental right. See State v. Frye, 294 Kan.
364, 370-71, 277 P.3d 1091 (2012). "'[W]hether the court has advised a defendant of his
or her right to a jury trial . . . should be one of the last [issues] to be denied the
opportunity for exceptional treatment'" under the preservation rules. State v. Redick, 307
Kan. 797, 802, 414 P.3d 1207 (2018).


Standard of Review


               "'Whether a defendant waived the right to a jury trial is a factual question, subject
       to analysis under a substantial competent evidence standard of review. But when the facts
       of the district court's determination to accept a jury trial waiver are not disputed, the
       question whether the defendant voluntarily and knowingly waived the jury trial right is a
       legal inquiry subject to unlimited appellate review.' [Citation omitted.]" State v. Harris,
       311 Kan. 371, 375, 461 P.3d 48 (2020).




                                                     18
Applicable Law


       Both the United States Constitution and the Kansas Constitution guarantee a
criminal defendant's right to a jury trial. U.S. Const. amend. VI; Kan. Const. Bill of
Rights, §§ 5, 10. "There is no more fundamental right in the United States than the right
to a jury trial." State v. Larraco, 32 Kan. App. 2d 996, 999, 93 P.3d 725 (2004). K.S.A.
22-3403(1) requires that all felony cases be tried to a jury unless the defendant and
prosecuting attorney, with the consent of the court, submit the matter to a bench trial.


       Although the defendant may waive his or her right to a jury trial, this court strictly
construes a defendant's waiver of that fundamental right to ensure he or she has every
opportunity to receive a fair and impartial trial by jury. Harris, 311 Kan. at 376. District
courts cannot accept a waiver unless the defendant, after being advised by the district
court of his or her right, personally waives the right either in writing or in open court on
the record. Redick, 307 Kan. at 803. "The choice whether to waive jury trial rests solely
with the defendant." 307 Kan. at 803.


       Caselaw on "conditional waivers" is almost nonexistent in Kansas. A conditional
waiver has been addressed in the context of waiver of a speedy trial right to the effect that
apparently a waiver can be subject to conditions as long as those conditions are explicitly
stated. See State v. Shockley, 314 Kan. 46, 55-56, 494 P.3d 832 (2021) ("If the defendant
chooses to waive his speedy trial rights and does not otherwise say so, we must presume
the waiver is unconditional.").


       A somewhat similar situation seemingly analogous to the present case was
addressed in State v. Schreiner, No. 99,805, 2009 WL 1911685, at *5 (Kan. App. 2009)
(unpublished opinion). In Schreiner, the State charged Joshua Schreiner with various sex
offenses, which he agreed to plead no contest to in return for the State's favorable
sentencing recommendation. At the plea hearing, the district court informed Schreiner

                                             19
that, by entering his pleas, he was waiving important rights, such as he "'will be waiving
or giving up many of your important constitutional rights including the right to a . . . trial
by jury if you want one.'" 2009 WL 1911685, at *4. Schreiner answered yes to this and
various other questions. While the State was giving a factual basis for the plea, Schreiner
interrupted and withdrew his decision to enter the plea. The district court refused to
accept a plea, and later scheduled a jury trial.


       Three days before trial, the district court held a hearing on several pretrial
motions. During this hearing, the State and Schreiner agreed to proceed by bench trial on
stipulated facts. While advising the district court of the agreement, the State prosecutor
stated: "'[Schreiner] waived jury on his amended information. We were prepared to go
forward on the second amended information in October.'" 2009 WL 1911685, at *2. The
district court did not again address whether Schreiner understood or waived his right to a
jury trial. The district court merely described the difference between a trial with witnesses
and the trial the court was about to proceed with based on stipulated facts. Schreiner
agreed to the bench trial on stipulated facts.


       On appeal, the State argued Schreiner waived his right to a jury trial at the plea
hearing. Schreiner argued that the waiver was predicated on an unconsummated plea
agreement, so he did not knowingly waive his right to a jury trial. The Court of Appeals
agreed. Strictly construing the waiver of his fundamental right in his favor, the panel held
that Schreiner's waiver could not be reasonably construed as "voluntary," given that the
plea did not go through. 2009 WL 1911685, at *5. And as such, the waiver did not
constitute a knowing and voluntary waiver for all future proceedings in the criminal case.
Therefore, because the district court did not re-advise Schreiner on his fundamental right
when the parties agreed to a bench trial on stipulated facts, the district court committed
reversible error. 2009 WL 1911685, at *5.




                                                 20
Application


       Campbell's waiver argument is two-fold. He first argues the district court erred in
accepting the waiver because it was not fully informed. More specifically, when the
district court asked him whether he had had enough time to speak with his attorney about
his waiver decision, Campbell responded with, "'I believe by the time we get to trial we
will.'" He argues this response should have suggested to the district court that he was
confused or misunderstood the finality of the waiver. Campbell next argues the district
court erred by enforcing his waiver on the day of trial because it was conditioned on his
expectation of having a bench trial on stipulated facts.


       The State argues Campbell clearly understood his rights and that the waiver was
knowing and voluntary. The State argues in the alternative that Campbell's eventual
bench trial with presented evidence made the failure to obtain the bench trial by
stipulated facts "harmless." However, the "deprivation of the right to a jury trial is
automatically reversible error." City of Wichita v. Bannon, 37 Kan. App. 2d 522, 528, 154
P.3d 1170 (2007); see State v. Roland, 15 Kan. App. 2d 296, Syl. ¶ 5, 807 P.2d 705
(1991) ("[T]he right of a criminal defendant to a jury trial is so fundamental that a
violation of that right cannot be harmless error.").


       Couching the issue in terms of Campbell merely not getting the benefit of his
bargain between the two types of bench trials is unpersuasive and not the true issue at
hand. Whether or not Campbell knowingly and voluntarily waived his right to jury trial
does not require analysis of the benefit he received by having the bench trial. Deprivation
of this fundamental right cannot benefit from hindsight or harmless error. The same goes
for the State's argument that Campbell's supposed refusal to agree on a set of stipulated
facts is akin to "invited error."




                                             21
       The State also argued Campbell neither modified nor revoked his waiver. The
State relies on older caselaw to make this argument and recent caselaw discussing
statutory speedy trial waivers. Finally, the State argues Campbell is to blame for the
failure to agree on the facts. The State supports this argument with the fact that the
district court essentially warned Campbell if he could not come to an agreement with the
State on the list of stipulated facts, the district court would hold a bench trial in which the
court was the fact-finder.


       In Campbell's reply brief, he insists that denying the accused a jury trial is a
structural error not subject to either the harmless or invited error analyses. Campbell
insists his waiver relied on his belief that a future bench trial would be based on
stipulated facts, a benefit often sought by defendants.


       Campbell fails to cite legal authority to support his argument that the right to a
jury trial can be conditionally waived. A review of Kansas statutes and caselaw suggests
Kansas appellate courts have not yet directly answered this question. Schreiner proposes
somewhat similar circumstances, but it is an unpublished opinion so it is not binding on
this court. Supreme Court Rule 7.04(g)(2)(B)(i) (2022 Kan. S. Ct. R. at 48)
("[Unpublished opinions may have] persuasive value with respect to a material issue not
addressed in a published opinion of a Kansas appellate court."). Although the analysis in
Schreiner appears to be fact specific, it is difficult to distinguish Campbell's scenario
from that of Schreiner's. See Schreiner, 2009 WL 1911685, at *4-5.


       The advantage of having a trial on stipulated facts is for the State and defendant to
agree on the universe of facts presented to the fact-finder to make a legal decision on
those facts alone. Campbell likely hoped to benefit from a bench trial on stipulated facts.
See Schreiner, 2009 WL 1911685, at *1-2. Similar to the favorable sentencing agreement
in Schreiner, the State agreed to Campbell's waiver and offered Campbell the opportunity
to stipulate to a factual record. Just before that waiver, Campbell's attorney informed the

                                              22
district court the State had already presented a drafted document of stipulated facts and
that although they had one issue with it, Campbell intended to move forward with the
bench trial based on stipulated facts. This suggests Campbell's waiver was predicated on
his reasonable belief that he and the State could eventually agree to the stipulated facts. In
fact, the gravamen of his argument is that his "knowing and voluntary" waiver was based
on his reliance on this belief. The district court's later-in-time warning that the court
would hold a bench trial with presented evidence is unpersuasive when this court must
consider whether Campbell's waiver was knowing and voluntary when it was given. See
Harris, 311 Kan. at 375.


       Ultimately, the waiver must be knowing and voluntary, and it is difficult to believe
a defendant knowingly and voluntarily waived that right in order to benefit from that
waiver if that benefit never comes. See Schreiner, 2009 WL 1911685, at *4-5. The
waiver occurred after the State gave him a draft of proposed stipulations. And although
the parties disagree on the interpretation of statements made by both Campbell and his
attorney in the status conference transcript, his apparent confusion on the day of the
bench trial suggests he did not knowingly or voluntarily waive the right.


       Because this court strictly construes Campbell's waiver to afford him every
opportunity to receive a fair trial, it must be determined that Campbell's waiver was
conditioned on his reasonable belief that he would receive the benefit of a bench trial on
stipulated facts. If it was the district court's belief or intention that the waiver was to be
effective regardless of whether a stipulation of facts was agreed upon, it was incumbent
on the court to take the time to clarify Campbell's expectations and the court's perception
of the effect of Campbell's waiver. The ultimate effect of the district court's interpretation
of Campbell's waiver denied him the opportunity to determine if he wanted a jury trial
absent a trial on stipulated facts. The "deprivation of the right to a jury trial is
automatically reversible error." Bannon, 37 Kan. App. 2d at 528. We reverse Campbell's


                                               23
convictions and remand with instructions to the district court to afford Campbell his
constitutional right to a trial by jury.


       Having determined that this case must be reversed and remanded for a new trial,
we decline to address the issue of sufficiency of the evidence as to the conviction relating
to the alleged counterfeit money.


       Affirmed in part, reversed in part, and remanded with directions.




                                             24